
	
		II
		Calendar No. 322
		111th CONGRESS
		2d Session
		S. 3143
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 18, 2010
			Mr. Coburn introduced
			 the following bill; which was read the first time
		
		
			March 19, 2010
			Read the second time and placed on the
			 calendar
		
		A BILL
		To provide that Members of Congress shall
		  not receive a pay increase until the annual Federal budget deficit is
		  eliminated.
	
	
		1.Short titleThis Act may be cited as the
			 The No Pay Raise for Congress Until
			 the Budget is Balanced Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Article I, section 9, of the United States
			 Constitution makes Congress responsible for all money drawn from the United
			 States Treasury.
			(2)The United States national debt now exceeds
			 $12,600,000,000,000.
			(3)The Federal budget deficit is projected to
			 amount to $1,300,000,000,000 for fiscal year 2010 and the annual deficits will
			 average nearly $1,000,000,000,000 for the next decade, according to the
			 Congressional Budget Office.
			(4)Each American’s share of the United States
			 national debt amounts to more than $41,000.
			(5)The United States national debt increases
			 more than $4,000,000,000 each day.
			(6)Foreign investors held 48 percent of the
			 United States’ outstanding public debt at the end of 2009, including
			 $776,400,000,000 the United States owes to Communist China.
			(7)For the first time ever, the Federal budget
			 deficit has been singled out as the most important issue facing the future of
			 the country, according to a Gallup poll conducted between March 4 and March 7,
			 2010.
			(8)Eighty-three percent of Americans say the
			 size of the Federal budget deficit is due to the unwillingness of politicians
			 to cut Government spending and just 11 percent think the Government spends
			 taxpayers’ money wisely, according to a national survey conducted between
			 February 2 and February 3, 2010, by Rasmussen Reports.
			(9)More than twice as many United States
			 adults (58 percent) say that debt owed to China is a more serious threat to the
			 long-term security and well-being of the United States than is terrorism from
			 radical Islamic terrorists (27 percent), according to a Zogby Interactive
			 survey conducted between February 17 and February 19, 2010.
			(10)For the reasons specified in paragraphs (1)
			 through (9)—
				(A)Congress should make balancing the Federal
			 budget an urgent priority to protect the national security, financial
			 stability, and standard of living of the United States;
				(B)because Congress has long refused to make
			 the tough decisions necessary to cut wasteful spending, reducing the national
			 debt limit is the only sure way to force Congress to live within its means;
			 and
				(C)the pay for members of Congress, who are
			 constitutionally responsible for the money drawn from the United States
			 Treasury and the debt that results from excessive spending, should not be
			 increased until Congress has balanced the Federal budget.
				3.Restrictions on pay of Members of
			 Congress
			(a)Restriction on COLA
			 adjustmentsNotwithstanding
			 any other provision of law, no adjustment shall be made under section 601(a) of
			 the Legislative Reorganization Act of 1946 (2 U.S.C. 31) (relating to cost of
			 living adjustments for Members of Congress) during fiscal year 2011 or any
			 succeeding fiscal year, until the fiscal year following the first fiscal year
			 that the annual Federal budget deficit is $0 as determined in the report
			 submitted under subsection (b).
			(b)Determinations and reports
				(1)In generalNot later than 30 days after the end of
			 each fiscal year, the Secretary of the Treasury shall—
					(A)make a determination of whether or not the
			 annual Federal budget deficit was $0 for that fiscal year; and
					(B)if the determination is that the annual
			 Federal budget deficit was $0 for that fiscal year, submit a report to Congress
			 of that determination.
					(2)Restriction of COLA
			 adjustmentsNot later than
			 the end of each calendar year, the Secretary of the Treasury shall submit a
			 report to the Secretary of the Senate and the Chief Administrative Officer of
			 the House of Representatives on—
					(A)any determination made under paragraph (1);
			 and
					(B)whether or not the restriction under
			 subsection (a) shall apply to the succeeding fiscal year.
					4.Reduction of the statutory limit on the
			 public debtNotwithstanding
			 section 3101(b) of title 31, United States Code, or any other provision of law,
			 the dollar amount of the statutory limit on the public debt under section
			 3101(b) of that title for the applicable fiscal year shall be the
			 following:
			(1)Fiscal year 2011,
			 $13,900,000,000,000.
			(2)Fiscal year 2012,
			 $13,700,000,000,000.
			(3)Fiscal year 2013,
			 $13,500,000,000,000.
			(4)Fiscal year 2014,
			 $12,300,000,000,000.
			(5)Fiscal year 2015 and each fiscal year
			 thereafter, $12,100,000,000,000.
			
	
		March 19, 2010
		Read the second time and placed on the
		  calendar
	
